In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

               No. 06-12-00052-CR
         ______________________________


   LARRY WAYNE BLACKWELL, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 08-0355X




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Larry Wayne Blackwell, Jr., appeals from the revocation of his community supervision

and final adjudication of guilt. On May 21, 2009, Blackwell was placed on three years’ deferred

adjudication for the offense of theft of copper wire, a state-jail felony. The State filed a motion

to revoke community supervision alleging a number of violations of the conditions of

community supervision. Blackwell pled true to four allegations and was sentenced by the trial

court to twenty months’ incarceration in a state-jail facility.

       Blackwell’s attorney on appeal has filed a brief which states that she has reviewed the

record, very briefly explains the course of the revocation, and states that she has found no issues

that could be raised. Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief and her motion to withdraw to Blackwell on June 13,

2012, along with a letter informing Blackwell of his right to file a pro se response and to review

the record. No response has been filed, nor any request by Blackwell for additional time in

which to prepare his response.

       We have determined that this appeal is wholly frivolous.          We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment



                                                  2
that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).

         We affirm the judgment of the trial court.1




                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:            August 17, 2012
Date Decided:              August 20, 2012

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from the date of either this opinion or
the last timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective
Sept. 1, 2011). Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                           3